Citation Nr: 0712418	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on honorable active duty from August 1943 
to January 1946, from February 1947 to May 1947, and from 
June 1950 to April 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for PTSD. 

Although the veteran had requested a hearing before the 
Board, he withdrew that request in correspondence dated in 
January 2007.  In April 2007, the Board granted the veteran's 
motion to advance this case on the docket due to the 
veteran's advanced age.  38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The RO previously denied the veteran's claim for service 
connection for PTSD in September 1992; the veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the 
September 1992 denial of service connection for PTSD is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  The evidence of record includes a diagnosis of PTSD, but 
does not indicate the disorder is associated with any 
verified stressful event during active service. 



CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).
 
2.  PTSD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2004, March 2006, May 2006 and October 2006.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)). 

New and Material Evidence

A claim of entitlement to service connection for PTSD was 
previously denied in an unappealed decision dated September 
10, 1992.  The evidence failed to demonstrate a diagnosis of 
PTSD and the veteran had not responded to a request that he 
furnish a list of stressors.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156 (2006).

In September 1992, service connection for PTSD was denied, 
and, although informed of the rating action and his right to 
appeal, the veteran did not timely appeal that decision.  It 
became final.  The present appeal derives from a claim filed 
in September 2004.  The Board is mindful that the RO failed 
to consider the threshold issue as to whether new and 
material evidence had been submitted and adjudicated the 
claim on the merits without first considering whether or not 
reopening was warranted.  However, in light of the Board's 
favorable disposition as to this threshold issue, the veteran 
is not prejudiced by the RO not having first addressed the 
matter.  

The Board finds that the evidence added to the claims file 
since September 1992 relates to an unestablished fact 
necessary to substantiate the claim, that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and that it raises a reasonable possibility of 
substantiating the claim.  This evidence consists of several 
medical records supporting a diagnosis of PTSD as well as 
several attempts by the veteran to furnish alleged stressors 
in support of his claim.  As this evidence was not of record 
at the time of the last final decision and as it raises a 
reasonable possibility of substantiating the claim, it is 
"new and material" and the claim must be reopened.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence is in order as more particularly set forth below in 
this decision.  Inasmuch as the RO considered the claim on 
the merits, the veteran is not prejudiced by the Board also 
considering the claim in that vein.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. §§ 
1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish service connection specifically for post 
traumatic stress disorder, there must be evidence of a 
verifiable stressor occurring during service and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records and all 
pertinent medical and lay evidence.  

The requirements vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  It is not sufficient to simply rely on 
service in a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993).  The stressor must be of such gravity that it 
would evoke the symptoms in almost anyone, for example, 
serious threat to one's life or physical integrity or seeing 
another person seriously injured or killed as the result of 
an accident or physical violence.  The existence of a 
recognizable stressor or accumulation of stressors must be 
supported by evidence.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  

A portion of the veteran's service records have been located; 
the remainder having been destroyed in a fire.  In this 
regard, where service records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). 

On his separation from his first period of service, his 
mental condition was reported as normal.  On his separation 
physical from his second period of service in May 1947, the 
veteran was diagnosed "lack of adaptability" and he was 
designated not eligible for re-enlistment.  He was briefly 
hospitalized from March 22, 1949 to April 4, 1949, for a 
depressive reaction during the hiatus between his separation 
from his second period of service and his third period of 
service.  Records reflect that he was treated and improved.  
The veteran re-enlisted in 1950 and he was given an 
undesirable discharge for that period of service because of 
his fraudulent enlistment.  A December 2005 administrative 
decision determined that the last period of service, although 
due to fraud, did not constitute misconduct, and, therefore, 
was not a bar to VA benefits.  The June 1950 enlistment 
examination was negative for complaint, finding or diagnosis 
for any form of acquired psychiatric disorder at any time 
during service.  Available service medical records also 
contain the veteran's reported depression on a Report of 
Medical History associated with his third separation in April 
1953.  However, the physical examination prepared at that 
time reported his mental condition as entirely normal.  

The veteran asserts that his stressors are combat related.  
His military occupational specialty (MOS) was as a toxic gas 
handler.  His separation qualification records give details 
that this MOS stored and handled toxic gases and other 
chemical preliminary to their use in the field or analysis in 
a laboratory.  His awards and decorations reflect his having 
been in the European and Korean Theaters but do not reflect 
awards or decorations indicative of combat per se.  The 
record contradicts that the veteran was engaged in combat.

The veteran was diagnosed with depression in April 1986; he 
reported increasing nervousness over the previous 3 or 4 
years.  In May 1986, he reported feeling guilty about the 
role reversal associated with dependence on his children and 
voiced complaints about being blind as well as numerous other 
physical complaints.  The examiner offered the opinion that 
the veteran exaggerated his visual loss while constantly 
alluding to his need for more money.  Obviously, there is no 
suggestion that this episode was related to service. 

The veteran claims that he suffered a panic attack during the 
attack of China, but his service medical records are silent 
as to any panic attacks.  During World War II, the only time 
in recent history when China was attacked, the veteran was in 
the European Theater. 

On his stressor statement submitted in November 2004, the 
veteran generally reported that he saw a lot of people killed 
and that he killed a lot of people.  The RO attempted to 
obtain specifics as to dates and names, but the veteran was 
unable to recall names or dates, precluding verification of 
claimed stressors.  VA correspondence issued in May 2006 
listed the claimed stressors and again advised the veteran as 
to what was needed to establish benefits.

The veteran was provided a VA psychiatric consultation in 
September 2004, at which time he generally described his 
service in Europe and Korea, to include claiming that he had 
combat nightmares.  The psychiatrist provided an impression 
of PTSD.  This is the earliest psychiatric examination or 
consultation on file referencing an impression of PTSD.  The 
Board observes there is no competent evidence indicating that 
any diagnosis of PTSD is associated with any verified or 
verifiable stressful event during active service.  

The veteran's assertions, standing alone, can not as a matter 
of law provide evidence to establish that he "engaged in 
combat with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, a post service medical opinion that the veteran 
has PTSD attributable to service is insufficient to establish 
entitlement to service connection for PTSD unless the 
diagnosis is linked to a verified stressor.  

In the case of Pentecost v. Principi, 16 Vet. App. 124 
(2002), the veteran, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in that case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128-29.  The case on appeal is plainly distinguishable from 
Pentecost and Suozzi because in those cases, the veteran 
could have witnessed the combat-associated attacks because he 
was stationed in the area subjected to the attacks.  In the 
case on appeal, the record does not establish the veteran as 
having been engaged in combat or that he was in proximity to 
or participated in attacks on the enemy.  He has not even 
specifics to verify his claimed stressors.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.

Available service personnel records and Form DD-214's do not 
show that he was awarded any combat awards or that he was 
involved in combat.  Thus, his claimed stressors must be 
verified in order for PTSD to be granted in this case.  

The veteran's advanced stressors are too general and largely 
the type of anecdotal experiences that are not independently 
verifiable.  The veteran has neither alleged that any records 
were made documenting the alleged stressful events, nor 
provided corroborating evidence to verify the occurrence of 
any such claimed stressors.  Accordingly, inasmuch as the 
veteran's MOS was not as an infantryman or a similar military 
occupation ordinarily associated with combat, the claimed in-
service stressors require corroboration, and his claimed in-
service stressors cannot be verified.  

The Board has read and considered the statements of the 
veteran's children made on the veteran's behalf.  However, 
while the statements address the veteran's present mental 
health issues, the statements cannot confirm the missing 
element in this case; that is, they cannot verify any claimed 
military stressors.

The Board has no other recourse but to find that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Additionally, because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of the veteran's claim, the 
benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened, and the appeal is granted to this extent.

Entitlement to service connection for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


